KOHLSAAT, District Judge.
This matter comes before me on motion to dissolve the order heretofore entered herein restraining the divorced wife of the bankrupt from attempting to collect alimony under a decree of a state court pending the bankruptcy proceedings in this court, and also a cross motion to punish said divorced wife and her attorneys for disobedience of said order. The matter has been submitted on briefs, and the point for decision is as to whether or not the duty of the bankrupt under the decree for alimony is such a debt as will be released by a discharge in bankruptcy. Under the decisions of the courts of Illinois, I am satisfied that money due under the decree prior to the adjudication as a bankrupt in this court is a debt, under the bankruptcy law. It is not necessary that this court pass upon the status of the money which may become due thereunder after such adjudication; but, in order that the bankrupt may have the full benefit of the bankruptcy law, this court will restrain any proceedings by the divorced wife in the state court under the decree until the question of the discharge of the bankrupt has been determined, and then he may avail himself of such discharge in the proceedings in the state court to as full an extent as he may be entitled to do.